 Case 1:18-cv-04656-SJB Document 29 Filed 12/23/19 Page 1 of 2 PageID #: 106



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


  TOMAS BANDA BANDA, individually and on                             Civil Action Number
  behalf of all others similarly situated,                            1:18-cv-4656- SJB

                                     Plaintiff,
                     -against-

  CHOICE FARM FRUIT & VEGETABLES
  (D/B/A CHOICE FARM INC.), WOO HYUNG
  LEE, YUN KWON PARK, and JANE DOE LEE,

                                     Defendants.

   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE

       The parties in the above-captioned action, through their undersigned counsel, stipulate

and agree as follows:

   1. No party hereto is an infant or incompetent person for whom a committee has been

       appointed and no non-party has an interest in the subject matter of the action.

   2. The Joint Stipulation of Settlement and Release is fair and reasonable, and adequate to

       redress Plaintiff’s claims in this action.

   3. In accordance with Rule 41 of the Federal Rules of Civil Procedure and Cheeks v.

       Freeport Pancake House. Inc., 796 F.3d 199 (2d Cir. 2015), this action is dismissed with

       prejudice in its entirety.




                                                    −1−
 Case 1:18-cv-04656-SJB Document 29 Filed 12/23/19 Page 2 of 2 PageID #: 107



   4. This Stipulation may be executed in counterparts and facsimile or electronic copies of

       signatures shall be deemed originals for all purposes.



Dated: December 23, 2019                              Dated: December 23, 2019
       New York, New York                                    Bayside, New York

Michael Faillace & Associates, P.C.                   Law Offices of T. Stephen Song, P.C


/s/ Joshua S. Androphy                               /s/_Farzad Ramin___
By: Joshua Androphy, Esq.                              By: Farzad Ramin, Esq.
Attorneys for Plaintiff                                Attorneys for Defendants Woo Hyung Lee
Tomas Banda Banda                                      and Choice Farm Inc.
60 E 42nd St #4510,                                    40-21 Bell Blvd., 2nd Floor
New York, NY 10165                                     Bayside, New York 11361
(212) 317-1200                                         (718) 321-0770
Email: jandrophy@faillacelaw.com                       Email: framin@stephensong.net



                SO ORDERED THIS ____ DAY OF _______________, 2019


                        _______________________________________
                                  Hon. Sanket L. Bulsara
                               United States Magistrate Judge




                                               −2−
